Title: To Thomas Jefferson from Stephen Cathalan, Sr., 30 June 1787
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


Marseilles, 30 June 1787. Hopes this letter will find TJ at Paris, pleased with his journey; “the Season is now too far advanced to travel, but nothing is difficult when Inspired as you are, by the desire to render the result of your observations usefull to your Country”. The ship, Minerva, Captain Dill, arrived on 14 June with a cargo of tobacco and Carolina rice. It was with great difficulty he received 36.₶ 5s per quintal for the tobacco, except for two small shipments from Cap François and Wilmington, N.C., of which the farmers-general had had previous notice and which brought only 36.₶ He apprehends “that in a very short time, they will notice and pay it no more here than 35.₶ They pay no attention to the treaty of Berny in these ports, and I don’t know if they do the same in the Northern Ports.” The 15 per cent tare allowed here exceeds that in some other ports, where “it is nett tare, and at L’orient 101 ℔. pr. each one.” Believes that with the expiration this year of Robert Morris’  contract, a new agreement for 1788 and following years should be made: (1) that the farmers-general would equalize prices, conditions of payment, and tares in all French ports—or at least at Marseilles and Sète, where “on account of Insurances, Freight &ca. this article ought to be paid here at Least 20s. more than in the northern Ports”; (2) that they would buy at fixed prices certain quantities of Virginia and other quality tobaccoes to be imported at Le Havre, Dieppe, Morlaix, Bordeaux, and Marseilles for Sète; (3) that should the importations exceed those specified for a certain port, “then they will be Free to treat at a Lower Price for the Parcels exceeding, or not buy them at all.” The farmers-general would then be certain of supplies, and the merchants of their engagements; “otherwise the Farmers are at Liberty to lower from a day to another the prices because they are the only Purchasers.—Nobody but Your Excellency can make such application at Court for that affair, if you find it proper and advantageous to the trade of your Country; and beg you to tell me your Sentiments on that Point for my government.” If the farmers-general treat with merchants for a specific quantity, Cathalan will undertake a share for Marseilles or Sète. He suggests that the farmers-general also make snuff and rolled tobacco at prices low enough for the large demand abroad; “that would become a new Branch of Trade, which could be extended to large Sums, and open new channels very advantageous to america and France‥‥ There is no doubt that the Consumption of Tobacco would encrease, and I could treat for a quantity of Tobacco manufactured at Cette for some years, if they would engage to Sale to any other; it would be a good affair if by your Credit you could obtain it, the Best way would be to apply to the Countrolleur Genl. or Monsr. de Toulouse; your Excellency make only ouverture and if such thing meet not with too high difficulties, I would on your answer make a memorandum on that subject, or go to Paris if necessary.” He was very surprised to read in the Journal de Provence of Barclay’s imprisonment for debts due V. & P. French & Neveu of Bordeaux and of his release; “I am so much Surprised of it that in many occasions these Gentlemens have wrotte to me, that they and I would rest assured that with Patience we shall be paid of him.” Cathalan hopes that other creditors will not be satisfied to his exclusion and, though he will take no action against Barclay, he must ensure “at least that I may receive by repartitions as much as they will receive.” Since TJ was in Bordeaux at that time, Cathalan asks his view of the affair and information of Barclay’s whereabouts and plans. The carpenter of the American ship Sally, discharged with the crew upon the sale of the vessel in Marseilles, “has turned mad‥‥ It is a pity, but he became so furious that the Magistrates sended to me to put him at Bedlam,” where he has been for fifteen days. His trunks were inventoried and the 15 louis and 3 crowns found therein may not cover the costs of an extended stay, which costs a foreigner 12s. a day. He is now goodill better, he takes Baths and the doctor hopes that he will be cured.” Cathalan asks TJ’s advice and how payment will be made “in case he was [confined] for more time than he has money.”
Encloses bill of lading for the rice; has sold the 20 tierces of Carolina rice at 16.₶ per quintal. He has seen the “analize” of TJ’s Notes on  Virginia in the Mercure de France; “I cannot procure that Book here, it would be a new obligation if you would send it to me.”
